Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-2, 4, 6 and 9 are rejected under 35 U.S.C. 102(a2) as being anticipated by SUHR et al. (Pub NO. US 2021/0360891 A1; hereafter Suhr).
Regarding Claim 1, Suhr teaches an instrument (instrument in Fig. 1 and Fig. below; See [0028]-[0050]) for mastitis detection and analysis (See [0002]-[0003]), comprising: 
a computing module (30 in Fig. 1 and Fig. below; See [0045]-[0050]), 
a conductivity detection module (22 in Fig. 1 and Fig. below; See [0042]-[0045]) and a temperature sensor (23 in Fig. 1 and Fig. below; See [0042]-[0045]), 
the computing module is respectively connected to the conductivity detection module and the temperature sensor (30 is connected to 22 and 23 in Fig. 1 and Fig. below; See [0042]-[0050]), 
the conductivity detection module is used to detect the conductivity of a sample (See [0042]-[0045]), and is used to send the detected sample conductivity to the computing module (See [0042]-[0045]), the temperature sensor is used to detect the temperature of a sample to obtain a sample temperature (See [0042]-[0045]), and is used to send the sample temperature to the computing module (See [0042]-[0045]); 
the computing module is used to calculate the received sample conductivity and the sample temperature through a detection algorithm (See [0043]-[0045]), and is used to detect and analyze the mastitis of the sample through the detection algorithm (See [0002]-[0003], [0050]-[0051]). 

    PNG
    media_image1.png
    761
    882
    media_image1.png
    Greyscale

Regarding Claim 2, Suhr teaches the instrument for mastitis detection and analysis according to claim 1, wherein the conductivity detection module comprises a conductivity detection probe (electrodes 22 in fig. 1 are probe; See [0042]), the conductivity detection probe is used to detect the conductivity of a sample (See [0042]-[0043]). 
Regarding Claim 4, Suhr teaches the instrument for mastitis detection and analysis according to claim 2, wherein the conductivity detection probe comprises a fluid guiding device (probes 22 in Fig. 1 are inside cavity with fluid; See [0051], Claim 19), the fluid guiding device is connected to the end of the detection probe for diversion of the sample (See Fig. 1 and Fig. below).

    PNG
    media_image2.png
    774
    805
    media_image2.png
    Greyscale

Regarding Claim 6, Suhr teaches the instrument for mastitis detection and analysis according to claim 2, wherein the conductivity detection probe is directly immerged into the sample for detection (See probes 22 are directly immerged into sample 43 in Fig. 1 and Fig. below). 

    PNG
    media_image3.png
    730
    817
    media_image3.png
    Greyscale

Regarding Claim 9, Suhr teaches the instrument for mastitis detection and analysis according to claim 1, wherein the instrument for mastitis detection and analysis is handheld instrument (it is interpreted conductivity detection during milking process is handheld instrument; See [0009]). 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suhr in view of Savage et al. (Pub NO. US 2007/0202160 A1; hereinafter Savage).
Regarding Claim 3, Suhr teaches the instrument for mastitis detection and analysis according to claim 2. Suhr is silent about wherein the conductivity detection module further comprises an amplifier, the amplifier is connected to the computing module;
 the conductivity detection probe is connected to the amplifier;
 the amplifier is used to perform signal amplification of the sample conductivity which is detected by the conductivity detection probe and then transmit the signal to the computing module.
Savage teaches wherein the conductivity detection module (10 in Fig. 1 and Fig. below; See [0029]) further comprises an amplifier (10 in Fig. 1 has amplifier; See [0029]), the amplifier is connected to the computing module (10 is connected to computing module 12 in Fig. 1 and fig. below);
 the conductivity detection probe (14 in Fig. 1 and Fig. below; See [0029]) is connected to the amplifier (probe 14 is connected to amplifier 10 in Fig. 1 and Fig. below);
 the amplifier is used to perform signal amplification of the sample conductivity which is detected by the conductivity detection probe (See [0029]) and then transmit the signal to the computing module (signal is transmitted from 10 to 12 in Fig. 1 and Fig. below).

    PNG
    media_image4.png
    702
    795
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Suhr by using the conductivity detection module further comprises an amplifier, the amplifier is connected to the computing module; the conductivity detection probe is connected to the amplifier; the amplifier is used to perform signal amplification of the sample conductivity which is detected by the conductivity detection probe and then transmit the signal to the computing module, as taught by Savage in order to monitor water conductivity (Savage; [0002]).
Regarding Claim 5, Suhr teaches the instrument for mastitis detection and analysis according to claim 4. Suhr is silent about wherein the fluid guiding device is made by food-grade stainless steel material. 
Savage teaches wherein the fluid guiding device is made by food-grade stainless steel material (See [0042]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Suhr by using the fluid guiding device is made by food-grade stainless steel material, as taught by Savage in order to monitor water conductivity (Savage; [0002]).
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suhr in view of Savage further in view of Mortensen et al. (Patent NO. Us 4,385,590; hereinafter Mortensen).
Regarding Claim 10, Suhr teaches the instrument for mastitis detection and analysis according to claim 1. Suhr is silent about wherein the instrument for mastitis detection and analysis further comprises:
 a display device, which is provided on the surface of the instrument for mastitis detection and analysis and is used to provide a visualized result display; 
a power module, which is used to provide a power input for the instrument for mastitis detection and analysis; 
an on-off key, which is provided on the surface of the instrument for mastitis detection and analysis and is used to turn on or turn off the instrument for mastitis detection and analysis.
Savage teaches wherein the instrument for mastitis detection and analysis (See Fig. 1; See []) further comprises:
 a display device (See [0031]-[0033]), which is provided on the surface of the instrument for mastitis detection and analysis and is used to provide a visualized result display (See [0031]-[0033]); 
a power module (20 in Fig. 1; See [0027]), which is used to provide a power input for the instrument for mastitis detection and analysis (See [0027]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Suhr by using the instrument for mastitis detection and analysis further comprises: a display device, which is provided on the surface of the instrument for mastitis detection and analysis and is used to provide a visualized result display; a power module, which is used to provide a power input for the instrument for mastitis detection and analysis, as taught by Savage in order to monitor water conductivity (Savage; [0002]).
Suhr in view of Savage is silent about an on-off key, which is provided on the surface of the instrument for mastitis detection and analysis and is used to turn on or turn off the instrument for mastitis detection and analysis.
Mortensen teaches regarding mastitis detection system (See abstract) comprises an on-off key (on-off valve 98 in Fig. 1; See Col. 5, Lines 10-25), which is provided on the surface of the instrument for mastitis detection and analysis and is used to turn on or turn off the instrument for mastitis detection and analysis (See Col. 5, Lines 10-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Suhr and Savage by using an on-off key, which is provided on the surface of the instrument for mastitis detection and analysis and is used to turn on or turn off the instrument for mastitis detection and analysis, as taught by Mortensen in order to detect mastitis (Mortensen; abstract).


Allowable Subject Matter

8.	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Regarding Claim 7, none of the prior art fairly teaches or suggest the instrument for mastitis detection and analysis according to claim 1, wherein the detection algorithm ran by the computing module comprises:

    PNG
    media_image5.png
    449
    752
    media_image5.png
    Greyscale

Claim 8 depends on claim 7, therefore claim 8 also have allowable subject matter.


Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. MOSTERT et al. (Pub NO. US 2019/0307099 A1) discloses Milking System.
b. Caamaño Fernandez et al. (Pub NO. Us 2019/0254249 A1) discloses Mastitis Detection System.
	c. Hendrickson et al. (Pub NO. US 2019/0174950 A1) discloses Milk Frothing Method, system.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858